DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Terminal Disclaimer
The terminal disclaimer filed on 29 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No.: 17/506,486 and U.S. Patent No.: 10,992,960 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 01 July 2021 has/have been considered by the examiner (see attached PTO-1449).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 15, page 5, line 1, please replace the phrase “said first video” with - - said video - - .

Allowable Subject Matter
Claims 2-15 (renumbered as 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (Tongdee, US 2006/0177114 A1; Wilshinsky, US 2018/0218073 A1) generally discloses creating working copies, exporting, and transmitting video (see Tongdee, Figs. 1-4 and 12) and splitting the video for transmission (see Wilshinksy, Figs. 5, 6A-6B, and 11). However, neither reference discloses first and second settings for first and second destination addresses, respectively (in which the first and second settings are different from each other and from the initial video format); automatic generation of first and second replicas based on the first and second settings, respectively, based upon user selection (in which the first and second replicas are different from each other); automatic association of first and second destination addresses with first and second replicas, respectively, based upon user selection; and automatic initiation of transmission of the first replica to the first destination address and the second replica to the second destination address, where a portion of the first replica and a portion of the second replica are transmitted simultaneously to the respective first and second destinations.
For the reasons above (and for similar reasons as in the allowed parent Application No.: 16/269,527 in the Notice of Allowance mailed 08 March 2021), the prior art of record fails to anticipate or fairly suggest the above-mentioned features, along with all other limitations specified in independent Claim 2 (renumbered as 1).
Dependent Claims 3-15 (renumbered as 2-14) are allowed by virtue of their dependencies to the above allowable independent Claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482            


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482